Case 2:17-bk-50809         Doc 146    Filed 10/14/20 Entered 10/14/20 17:08:42            Desc Main
                                     Document      Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISIO

  In Re:
                                                          Case No. 17-50809
           Joseph W. Suarez,
                                                          Chapter 13
                 Debtor.
                                                          Judge John E. Hoffman, Jr.



           North Orange Homeowners’
           Association, Inc.

                 Movant

  vs.

           Joseph W. Suarez

                 Respondent

                                           Witness List

 WITNESS TO BE CALLED BY: RESPONDENT

 RELATING TO DOCKET NUMBERS 139 &141

        NAME AND ADDRESS                                SYNOPSIS OF TESTIMONY
Joseph W. Suarez                          General Behavior and Communications related to matters
7840 Overland Trail                       addressed in Motion for Relief and authentication as may be
Delaware, Ohio 43015                      needed

Nataleigh Dillon                          Background information; authentication of Association
P.O. Box 630                              records as may be needed, Debtor’s impact on community.
Worthington, Ohio 43085



                                             Respectfully submitted,

                                             /s/ Jesse M. Kanitz
                                             __________________________
                                             Robin L. Strohm     (0077665)
                                             Nicholas R. Barnes (0083615)

                                                 1
Case 2:17-bk-50809      Doc 146      Filed 10/14/20 Entered 10/14/20 17:08:42       Desc Main
                                    Document      Page 2 of 3



                                            Brad J. Terman        (0083974)
                                            Jesse M. Kanitz       (0085438)
                                            Williams & Strohm, LLC, Attorneys at Law
                                            Two Miranova Place, Suite 380
                                            Columbus, Ohio 43215-5668
                                            Telephone: (614) 228-0207
                                            Facsimile:     (614) 228-6984
                                            E-Mail:        R.Strohm@wslawllc.com
                                                           N.Barnes@wslawllc.com
                                                           B.Terman@wslawllc.com
                                                           J.Kanitz@wslawllc.com
                                            Attorneys for North Orange Homeowners’
                                            Association, Inc.



                                CERTIFICATE OF SERVICE

 The undersigned certifies that a copy of the foregoing was served either electronically or by
 Ordinary Mail this date on the parties whose names and addresses are listed below.

 Date Submitted: October 14, 2020           Respectfully submitted,

                                            /s/ Jesse M. Kanitz
                                            ______________________________________
                                            Robin L. Strohm       (0077665)
                                            Nicholas R. Barnes (0083615)
                                            Brad J. Terman        (0083974)
                                            Jesse M. Kanitz       (0085438)
                                            Williams & Strohm, LLC, Attorneys at Law
                                            Two Miranova Place, Suite 380
                                            Columbus, Ohio 43215-5668
                                            Telephone: (614) 228-0207
                                            Facsimile:     (614) 228-6984
                                            E-Mail:        J.Kanitz@wslawllc.com
                                            Attorneys for Creditor North Orange Homeowners’
                                            Association, Inc.



 Name and address of parties served:

        Joseph W. Suarez (Ordinary)
        7840 Overland Trail
        Delaware, Ohio 43015



                                               2
Case 2:17-bk-50809    Doc 146     Filed 10/14/20 Entered 10/14/20 17:08:42   Desc Main
                                 Document      Page 3 of 3



       Faye D. English, Trustee (Electronically)
       Brian D. Wood (Electronically)
       U.S. Trustee (Electronically)
       Copy to: Hoffman828@ohsb.uscourts.gov




                                              3
